
	

113 HR 3398 : Girls Count Act of 2014
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3398
		IN THE SENATE OF THE UNITED STATES
		November 20, 2014Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To authorize the Secretary of State and the Administrator of the United States Agency for
			 International Development to provide assistance to support the rights of
			 women and girls in developing countries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Girls Count Act of 2014.
		2.FindingsCongress makes the following findings:
			(1)According to the United States Census Bureau’s 2013 international figures, 1 person in 12—or close
			 to 900,000,000 people—is a girl or young woman age 10 through 24.
			(2)The data also asserts that young people are the fastest growing segment of the population in
			 developing countries.
			(3)Even though most countries do have birth registration laws, nearly one-third of all children under
			 the age of 5 worldwide have never had their births registered. Moreover,
			 an estimated 45 percent of children under the age of 5 worldwide (about
			 290 million children) do not possess a birth certificate.
			(4)A nationally recognized proof of birth is the key to determining a child’s citizenship,
			 nationality, place of birth, parentage and age, without which a passport,
			 drivers license, or national identification card are impossible to obtain.
			 Those who lack such documentation are often prevented from officially
			 participating in and benefitting from the formal economic, legal, and
			 political sectors in their countries.
			(5)The lack of birth registration among girls worldwide is particularly concerning as it exacerbates
			 their disproportionate vulnerability to trafficking, child marriage, and
			 lack of access to health and education services.
			(6)A lack of birth registration among women and girls can also aggravate what in many places amounts
			 to an already reduced ability to seek employment, participate in civil
			 society or purchase or inherit land and other assets.
			(7)Girls undertake much of the domestic labor needed for poor families to survive: carrying water,
			 harvesting crops, tending livestock, caring for younger children, and
			 doing chores.
			(8)Accurate assessments of access to education, poverty levels, and overall census activities are
			 hampered by the lack of official information on women and girls. Without
			 this rudimentary information, assessments of foreign assistance and
			 domestic social welfare programs cannot be accurately gauged.
			(9)To ensure that women and girls are fully integrated into United States foreign assistance policies
			 and programs, that the specific needs of girls are, to the maximum extent
			 possible, addressed in the design, implementation, and evaluation of
			 development assistance programs, and that women and girls have the power
			 to affect the decisions that affect their lives, all girls should be
			 counted and have access to birth certificates and other official
			 documentation.
			3.Statement of policyIt is the policy of the United States to—
			(1)encourage countries to uphold the Universal Declaration of Human Rights and enact laws that ensure
			 girls and boys of all ages are full participants in society, including
			 requiring birth certifications and some type of national identity card to
			 ensure that all citizens, including girls, are counted;
			(2)enhance training and capacity-building to developing countries, local nongovernmental
			 organizations, and other civil society organizations to effectively
			 address the needs of birth registries in countries where girls are
			 undercounted;
			(3)include organizations representing children and families in the design, implementation, and
			 monitoring of programs under this Act; and
			(4)mainstream into the design, implementation, and evaluation of policies and programs at all levels
			 an understanding of the distinctive impact that such policies and programs
			 may have on girls.
			4.United States assistance to support counting of girls in the developing world
			(a)AuthorizationThe Secretary and the Administrator are authorized to—
				(1)support programs that will contribute to improved and sustainable Civil Registration and Vital
			 Statistics Systems (CRVS) with a focus on birth registration as the first
			 and most important life event to be registered;
				(2)promote programs that build the capacity of developing countries’ national and local legal and
			 policy frameworks to prevent discrimination against girls;
				(3)support programs to help increase property rights, social security, and home ownership, land tenure
			 security, and inheritance rights for women; and
				(4)assist key ministries in the governments of developing countries, including health, interior,
			 youth, and education ministries, to ensure that girls from poor households
			 obtain equitable access to social programs.
				(b)Coordination with multilateral organizationsThe Secretary shall coordinate with the World Bank, relevant United Nations agencies and programs,
			 and other relevant organizations to urge and work with countries to enact,
			 implement, and enforce laws that specifically collect data on girls and
			 establish registration and identification laws to ensure girls are active
			 participants in the social, economic, legal and political sectors of
			 society in their countries.
			(c)Coordination with private sector and civil society organizationsThe Secretary and the Administrator should work with United States, international, and local
			 private sector and civil society organizations to advocate for the
			 registration and documentation of all girls and boys in developing
			 countries to prevent exploitation, violence, and other abuses.
			5.ReportThe Secretary and the Administrator shall include in relevant evaluations and reports to Congress
			 the following information:
			(1)To the extent practicable, United States foreign assistance and development assistance
			 beneficiaries by age, gender, marital status, location, and school
			 enrollment status.
			(2)A description of how United States foreign assistance and development assistance benefits girls.
			(3)Specific information on programs that address the particular needs of girls.
			6.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.
			(2)Foreign assistanceThe term foreign assistance has the meaning given the term in section 634(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2394(b)).
			(3)SecretaryThe term Secretary means the Secretary of State.
			7.SunsetThis Act shall expire on the date that is 5 years after the date of the enactment of this Act.
		
	Passed the House of Representatives November 19, 2014.Karen L. Haas,Clerk
